Citation Nr: 0433327	
Decision Date: 12/16/04    Archive Date: 12/21/04

DOCKET NO.  03-19 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received in 
order to reopen the claim of service connection for left knee 
arthritis as secondary to the service-connected right knee 
disability.  

2.  Entitlement to a rating in excess of 30 percent for the 
service-connected right knee arthritis, status post total 
knee replacement.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1961 to December 
1964.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from April 2002 and May 2003 RO decisions.  

In May 2000, the RO determined that new and material evidence 
had been submitted to reopen the claim of service connection 
for postoperative left medial menisectomy and then denied the 
claim on the merits.  

Nevertheless, the Board is required to consider whether the 
veteran has submitted new and material evidence warranting 
the reopening the veteran's claim before considering the 
claim on the merits.  38 U.S.C.A. §§ 5108(b), 7104(b) (West 
2002); Barnett v. Brown, 8 Vet. App 1 (1995).  As such, the 
issues in appellate status are as listed hereinabove.  

The now reopened claim of service connection for a left knee 
disability is addressed 
in the REMAND portion of this document and is being remanded 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  



FINDINGS OF FACT

1.  In an August 1991 decision, the RO denied the veteran's 
claim of service connection for a left knee condition.  No 
timely appeal was filed.  

2.  The additional evidence relates to a previously 
unestablished fact necessary to substantiate the veteran's 
claim of service connection for a left knee disorder and, as 
such, is so significant that it must be considered to decide 
the merits of the claim.  

3.  Prior to October 19, 2000, the service-connected 
traumatic arthritis of the right knee is not shown to be 
productive of a disability picture consistent with more than 
severe instability or recurrent subluxation; a functional 
loss with pain manifested by a limitation of extension to 10 
degrees is demonstrated; a compensable functional loss of 
flexion due to pain is not demonstrated.  

4.  As of December 1, 2001, the service-connected post-
operative residuals of a right total knee arthroplasty is not 
shown to be productive of severe painful motion and weakness; 
neither a limitation of extension beyond 10 degrees nor a 
compensable limitation of flexion is demonstrated.  



CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of service connection for a left knee disorder.  38 
U.S.C.A. §§ 5103A, 5108, 7105 (West. 2002); 38 C.F.R. §§ 
3.104, 3.156(a) (2004).  

2.  The criteria for the assignment of a separate rating of 
10 percent for the service-connected traumatic arthritis of 
the right knee based a functional loss of extension with pain 
have been met prior to October 19, 2000.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7. 4.40, 4.45, 4.59, 4.71a 
including Diagnostic Codes 5010, 5260, 5261 (2004).  

3.  The criteria for the assignment of a rating in excess of 
30 percent for the service-connected traumatic arthritis of 
the right knee based on instability or recurrent subluxation 
have not been met prior to October 19, 2000.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.7. 4.40, 4.45, 4.59, 4.71a 
including Diagnostic Codes 5010, 5257, 5260, 5261 (2004).  

4.  As of December 1, 2001, the criteria for the assignment 
of a rating in excess of 30 percent for the service-connected 
postoperative right total knee arthroplasty, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a including Diagnostic Codes 5010, 5055, 
5257, 5260, 5261 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002), 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).  

VA has adopted regulations to implement the VCAA.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  The 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii) are 
applicable to claims filed on or after August 29, 2001.  
66 Fed. Reg. 45,620, 45,629.  

With respect to the claim for increase, the RO issued a 
letter dated in January 2003 that informed the veteran of the 
medical and other evidence needed to substantiate his claims 
and of what medical or other evidence he was responsible for 
obtaining.  VA also identified which evidence it was 
responsible for obtaining.  

In the Statements of the Case (SOC) dated in June 1992, July 
2000, and July 2002, and, the Supplemental Statements of the 
Case (SSOC) dated in August 2000, and May 2003, the RO 
provided the veteran with the pertinent rating schedule 
provisions regarding his claim for an increased rating for 
low back disabilities.  The veteran was provided the 
regulations pertaining to VA's duty to assist in the 
development of claims under 38 C.F.R. § 3.159.  

VA has thereby met its obligations to notify the veteran of 
the medical and other evidence needed to substantiate his 
claim and of what evidence he is responsible for obtaining. 
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Further, veteran was accorded VA examinations in August 2000 
and April 2002.  

With respect to the veteran's service connection claim, the 
amended definition of new and material evidence, to be 
codified at 38 C.F.R. § 3.156(a), is not liberalizing.  These 
changes do not apply to the veteran's application to reopen 
as it was received prior thereto.  

Given the favorable action taken hereinbelow, further 
discussion of VCAA is not required at this time.  


Whether new and material evidence has been received to reopen 
the claim for service connection for a left knee condition

A final decision issued by an RO or by the Board may not 
thereafter be reopened and allowed, and a claim based on the 
same factual basis may not be considered. 38 U.S.C.A. §§ 
7104, 7105(c); see also 38 C.F.R. §§ 20.302, 20.1103.  

The exception to this rule is 38 U.S.C.A. § 5108, which 
states, in part, that "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim." Thompson v. Derwinski, 
1 Vet. App. 251, 253 (1991).  

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
construction; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2004).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of an 
veteran's injury or disability, even where it would not be 
enough to grant a claim.  

For the purpose of establishing whether new or material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The veteran did not perfect an appeal from the August 1991 
denial of service connection for a left knee condition.  That 
rating decision is final.  38 U.S.C.A. § 7105.  

Therefore, pursuant to the Court's holding in Evans v. Brown, 
9 Vet. App. 273 (1996), the Board will consider whether new 
and material evidence has been submitted to reopen the claim 
of service connection for a left knee condition subsequent to 
the August 1991 rating decision.  

Service connection may be established for a disease or injury 
incurred in or aggravated by active service, resulting in a 
current disability. 38 U.S.C.A. §1110; 38 C.F.R. §§ 3.303, 
3.304.  

Alternatively, service connection may also be granted for 
disability that is proximately due to or the result of a 
service-connected disease or injury. 38 C.F.R. § 3.310(a).  

Based on a careful review of the claims file, the Board finds 
there is new medical evidence that warrants further 
consideration in connection with the service connection 
claim.  

Specifically, the veteran underwent recent VA examination for 
the joints in April 2002.  It was noted that the veteran had 
limited range of motion in the left knee with tenderness and 
mild swelling.  X-ray studies revealed lateral joint line 
disease with varus deformity of the knee.  

The examiner's assessment was that of degenerative arthritis 
in the left knee status post total knee replacement.  The 
examiner failed to address the issue of whether the veteran's 
left knee condition was aggravated by his service-connected 
right knee disability.  

The veteran submitted a letter from his private orthopedist 
dated in October 2000.  The orthopedist stated that it was 
possible that the veteran had favored his right knee and 
thrown more weight on the left knee which "[might] in some 
way increase the rate of degeneration" in the left knee.  

Further, there is another private medical report dated in 
April 2000 that reflects the that the veteran's overuse of 
his left knee and his reliance on his left "good" leg 
"[might] be playing a significant role in terms of the 
production of that second injury (left knee menisectomy with 
residual medial compartment arthritis)."  

In regard to the evidence submitted since the August 1991 
decision, the Board finds that it is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156.  

The evidence is certainly new, as it was not of record at the 
time of the August 1991 RO decision, or cumulative or 
duplicative of the evidence previously of record.  

Thus, the Board finds that new and material evidence has been 
submitted to reopen the claim of service connection for a 
left knee disorder.  


Increased rating for the service-connected right knee 
disability

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  

Separate diagnostic codes identify the various disabilities.  
In addition, VA has a duty to acknowledge and consider all 
regulations which are potentially applicable as raised in the 
record and to explain the reasons and bases for its 
conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2004).  

The United States Court of Appeals for Veterans Claims 
(Court) has stated that where entitlement to compensation has 
already been established and increase in disability rating is 
at issue, present level of disability is of primary concern. 
Francisco v. Brown, 38 Vet. App. 55, 58 (1995).  

The Office of General Counsel (GC) has issued two opinions 
pertinent to claims of entitlement to higher evaluations for 
knee disabilities.  These GC opinions reflect that a veteran 
who has x-ray evidence of arthritis and instability of the 
knee may be evaluated separately under Diagnostic Codes (DC) 
5003 and 5257 provided additional disability is shown. 
VAOPGCPREC 23-97 (July 1, 1997) (23-97); VAOGCPREC 9-98 
(August 14, 1998) (9-98).  

Additional disability is shown when a veteran meets the 
criteria for a noncompensable evaluation under either DC 5260 
or 5261, which include flexion limited to 60 degrees or 
extension limited to 5 degrees, or when there is painful 
motion such that it adds to the actual limitation of motion 
shown under DC 5260 or DC 5261. 9-98 at paragraphs 1, 6.  

A separate evaluation may also be granted under DC 5003 and 
38 C.F.R. § 4.59, when a veteran technically has full range 
of motion that is inhibited by pain. 9-98 at paragraphs 4, 6; 
see also Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 
(1991).  

For the period beginning April 10, 2000 through October 18, 
2000, the veteran's service-connected right knee disability 
was assigned a 30 percent rating under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010-5257.  

Subsequent to total left knee replacement surgery in October 
2000, the veteran's right knee disability was reevaluated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5055 and was 
assigned a temporary total rating for the period from October 
19, 2000 to December 1, 2001.  Therefore, he was receiving 
the maximum schedular rating benefit allowable pursuant to 
the regulations for those designated periods.  

In this case, the RO assigned an evaluation of 30 percent 
pursuant to 38 C.F.R. § 4.71a, DC 5257, effective on April 
10, 2000.  

DC 5257, which governs ratings of knee impairments, provides 
that a 10 percent evaluation is assignable for slight 
recurrent subluxation or lateral instability.  A 20 percent 
evaluation is assignable for moderate recurrent subluxation 
or lateral instability and a 30 percent evaluation is 
assignable for moderate recurrent subluxation or lateral 
instability. 38 C.F.R. § 4.71a, DC 5257 (2004).  

In a November 2000 decision, the RO recharacterized the right 
knee disability following knee replacement under 38 C.F.R. 
§ 4.71a, DC 5055.  DC 5055 provides that a 100 percent 
evaluation is assignable for one year following implantation 
of a knee prosthesis.  

Subsequent to the one-year period, a 60 percent evaluation is 
assignable when there are chronic residuals consisting of 
severe painful motion or weakness in the affected extremity.  
If the veteran does not meet the criteria for a 60 percent 
evaluation, in that there are intermediate degrees of 
residual weakness, pain or limitation of motion, the knee 
disability is to be evaluated by analogy to DC 5256, 5261, or 
5262, with a minimum evaluation of 30 percent. 38 C.F.R. § 
4.71a, DC 5055 (2004).  

DCs 5260 and 5261 provide that a noncompensable evaluation is 
assignable for flexion limited to 60 degrees or extension 
limited to 5 degrees.  A 10 percent evaluation is assignable 
for flexion limited to 45 degrees or extension limited to 10 
degrees.  A 20 percent evaluation is assignable for flexion 
limited to 30 degrees or extension limited to 20 degrees.  A 
30 percent evaluation is assignable for flexion limited to 15 
degrees or extension limited to 20 degrees.  A 40 percent 
evaluation is assignable for extension limited to 30 degrees.  
A 50 percent evaluation is assignable for extension limited 
to 45 degrees.  38 C.F.R. § 4.71a, DCs 5260, 5261 (2004).  

DC 5256 provides that a 30 percent evaluation is assignable 
for ankylosis of the knee, favorable angle in full extension, 
or in slight flexion between 0 degrees and 10 degrees.  A 40 
percent evaluation is assignable for ankylosis of the knee, 
in flexion between 10 degrees and 20 degrees.  A 50 percent 
evaluation is assignable for ankylosis of the knee, in 
flexion between 20 degrees and 45 degrees.  A 60 percent 
evaluation is assignable for ankylosis of the knee, extremely 
unfavorable, in flexion at an angle of 45 degrees or more. 38 
C.F.R. § 4.71a, DC 5256 (2004).  

Based on the above criteria, prior to the veteran's total 
right knee replacement in October 2000, a higher rating is 
not available under Diagnostic Code 5257 for severe recurrent 
subluxation or lateral instability; under Diagnostic Codes 
5258 or 5259 as there is no evidence of dislocated semilunar 
cartilage with frequent episodes of locking, pain and 
effusion or symptomatic removal of the semilunar cartilage; 
or under Diagnostic Code 5262 as there is no evidence of 
malunion of the tibia and fibula.  

However, the pre-operative left knee condition was also 
productive of a limitation of extension to 10 degrees prior 
October 2000.  Given the findings reported on VA examination 
in August 2000, a separate rating of 10 percent for the 
service-connected right knee disability is for application 
prior to October 2000.  A compensable rating based on 
functional loss of knee flexion due to pain was not 
demonstrated at that time.  

For the period following the right knee replacement, the 
Board first notes that, under DC 5055, the veteran is 
currently rated at the 30 percent minimum evaluation.  A 100 
percent rating was already assigned for the one-year period 
following the total right knee replacement, October 19, 2000 
to December 1, 2001.  

In this case, beginning on December 1, 2001, the veteran's 
right knee disability has objectively been manifested by mild 
swelling and joint tenderness.  On most recent VA 
examination, the range of motion of the right knee was from 
10 to 115 degrees.  

The examiner noted that the veteran was status post old knee 
injury with degenerative arthritis of the right knee, status 
post total knee replacement that was noted to be 
"functioning well."  X-ray evidence revealed a right total 
arthroplasty that was noted to be "well-seated" with good 
alignment of the components and no evidence of loosening.  

As such, the current right knee disability cannot be found to 
warrant higher than a 30 percent evaluation beginning on 
December 1, 2001, because he is experiencing neither severe 
residual pain and weakness nor a limitation of extension 
beyond 10 degrees or a compensable limitation of flexion.  

The aforementioned findings do not demonstrate symptomatology 
which equate to a limitation of flexion to more than 60 
degrees or a limitation of extension to more than 10 degrees.  
38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Further, 
there is no evidence of ankylosis; as such a higher rating 
under Diagnostic Code 5256 is not warranted.  

The assignment of a rating in excess of 30 percent under 
Diagnostic Code 5055 is not warranted, as there is no 
evidence of severe painful motion or weakness of the right 
knee or an intermediate degree of impairment.  

While the veteran reported that he can no longer work in 
construction, his knee surgery was "successful" and 
alleviated most of his pain symptoms.  

The assignment of a 30 percent rating was proper in that the 
veteran's right knee residuals warranted no more than the 
minimum evaluation.  There is no evidence of record within a 
year of surgery to suggest range of motion findings that 
equate to more than a 30 percent rating under Diagnostic 
Codes 5260 and 5261.  

The veteran's statements, in support of his claim, which are 
to the effect that his right knee disability is more 
disabling than currently evaluated are not cognizable.  The 
veteran's statements are generally not specific and do not 
establish either severe residuals or an intermediate degree 
of impairment.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  



ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for a left knee condition, the 
appeal to this extent is allowed, subject further action as 
discussed hereinbelow.  

An increased rating higher than 30 percent for the service-
connected right knee disability based on instability and 
recurrent subluxation prior to October 19, 2000 is denied.  

A separate rating of 10 percent for the service-connected 
arthritis of right knee based on functional loss with pain 
prior to October 19, 2000 is granted, subject to the 
regulations controlling disbursement of VA monetary benefits.  

An increased rating higher than 30 percent for the service-
connected total right total knee arthroplasty beginning on 
December 1, 2001 is denied.  




REMAND

Having reopened the claim of service connection for a left 
knee disorder, to include as secondary to the service-
connected right knee disability, the Board finds that 
additional evidentiary development is necessary.  

Specifically, the RO should ascertain whether any outstanding 
treatment records exist regarding the veteran's left knee 
condition from any VA or non-VA healthcare providers.  The 
record contains some VA records dated in 1999 and some 
private records dated in 2000.  

The RO should obtain any records which have been identified 
by the veteran as being relevant to his appeal and associate 
them with the claims file.  VA is required to seek all 
relevant treatment records.  38 U.S.C.A. § 5103A (West 2002).  

The Board also concludes that VA examination is warranted in 
order to establish whether the claimed left knee disability 
was caused or aggravated by the service-connected right knee 
disorder.  

VA is required to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran and ask him to 
provide a list of the names and addresses 
of all VA and non-VA doctors and medical 
care facilities (hospitals, HMOs, etc.) 
that have treated him for a left knee 
condition.  The veteran should be 
provided with release forms and ask that 
a copy be signed and returned for each 
health care provider identified.  If the 
veteran responds, the RO should obtain 
records from each health care provider 
the veteran identified (except where VA 
has already made reasonable efforts to 
obtain the records from a particular 
provider).  If these records cannot be 
obtained and there is no affirmative 
evidence that they do not exist, the RO 
should inform the veteran of the records 
that we were unable to obtain, including 
what efforts were made to obtain them.  
Also, inform the veteran that VA will 
proceed to decide his appeal without 
these records unless he is able to submit 
them.  An appropriate period of time 
within which to respond should be 
afforded.  

2.  The RO should arrangements for a VA 
examination in order to determine the 
nature and likely etiology of the claimed 
left knee disorder.  The claims folder 
should be to the examiner(s) for review.  
The examination report, or an addendum to 
the report, should reflect that such a 
review was made.  All indicated testing 
should be performed.  Based on his/her 
review of the case, the examiner should 
render an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that the veteran has 
a current left knee disability that is 
due to disease or injury in service or 
that was caused or aggravated by the 
service-connected right knee disability.  
The rationale for all opinions expressed 
and conclusions reached should be set 
forth.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate the 
claims.  If any benefit sought continues 
to be denied, the RO should issue a 
Supplemental Statement of the Case to the 
appellant and his representative, if any, 
and afford them an opportunity to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



